O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON

                                                            for
                                                                                                  Sep 09, 2019
                                           Eastern District of Washington                             SEAN F. MCAVOY, CLERK




U.S.A. vs.                  Harris, Derrick Emmit                       Docket No.            2:18CR00212-RMP-2


                                Petition for Action on Conditions of Pretrial Release

COMES NOW Erik B. Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Derrick Emmit Harris, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the court at Spokane, Washington, on the 19th day of November 2018, under the following
conditions:

Standard Condition #9: Defendant shall refrain from the unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, Unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

Special Condition #5: Defendant shall submit to random urinalysis and/or breathalyzer testing as directed by the United
States Probation/Pretrial Services Office.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Derrick Emmit Harris is alleged to have ingested two oxycodone pills without a valid prescription on
September 4, 2019.

On November 21, 2018, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Harris. He
acknowledged an understanding of his conditions, which included standard condition 9.

On September 5, 2019, Mr. Harris reported to the U.S. Probation Office and provided a urine specimen that tested
presumptive positive for the presence of oxycodone. Mr. Harris admitted he ingested two oxycodone pills on September
4, 2019, that he had received from a friend. Subsequently, Mr. Harris signed a substance abuse admission form
acknowledging his use of oxycodone.

Violation #2: Derrick Emmit Harris is alleged to have failed to report for random drug testing on July 15, and August 30,
2019.

On November 27, 2018, the undersigned officer referred Mr. Harris to the phase urinalysis testing program at Pioneer Human
Services (PHS). Mr. Harris was instructed to call daily to determine if he was required to submit to random urinalysis
testing.

Mr. Harris failed to report for random drug testing at PHS on July 15, and August 30, 2019.
  PS-8
  Re: Harris, Derrick Emmit
  September 6, 2019
  Page 2
                          PRAYING THAT THE COURT WILL ORDER A WARRANT

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       September 6, 2019
                                                            by        s/Erik Carlson
                                                                      Erik Carlson
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[ ]      No Action
[X ]     The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ X]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer
                                                                                          9/6/2019

                                                                        Date
